Citation Nr: 1711259	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1973 and from November 1976 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent rating for the Veteran's right knee disability following assignment of a convalescent rating.  Although the Veteran did not file a notice of disagreement with that decision, he submitted new and material evidence within the one-year appeal period.  See July 2007 MRI report.  Accordingly, the June 2006 rating decision never became final, and is the proper rating decision on appeal to the Board.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

In August 2010, the Veteran testified at a hearing before a Veterans Law Judge.  In May 2011, the Board remanded the claim for further evidentiary development.  In October 2014, the Board notified the Veteran that the Veterans Law Judge who conducted the August 2010 hearing was no longer at the Board, and inquired whether he desired a new Board hearing in conjunction with this appeal.  The Veteran's claim was remanded in November 2014 to afford him a new Board hearing, per his request.  In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.  The Board remanded the claim for further development in March 2016.  

The Board acknowledges that the issue of entitlement to service connection for residuals of acromioplasty (claimed as bursitis, right shoulder) has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's claim has been in adjudicative status for a number of years and has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The Veteran was afforded VA examinations in connection with his service-connected right knee arthritis in June 2006, April 2007, September 2007, September 2008, February 2012, March 2012, and March 2016.  The VA examination reports do not include sufficient information regarding range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing situations, warranting a new examination on remand.  38 C.F.R. §4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, the issue of entitlement to a higher rating for the right knee arthritis must be remanded for a new examination and retrospective opinion consistent with the requirements set forth by Correia.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee arthritis.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The joints involved should be tested in both active and passive motion, and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2006) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should assess the functional limitations the Veteran has experienced as a result of his service-connected right knee disability and what impact, if any, those have on his occupational functioning.

3.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's entitlement to a rating in excess of 10 percent for his right knee disability since January 2006.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

